      2:21-cv-00680-BHH            Date Filed 03/10/21     Entry Number 1       Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 Covington Specialty Insurance Company,                        Civil Action No.: 2:21-cv-680-BHH

                      Plaintiff,

 v.
                                                                COMPLAINT FOR
 The Agent Owned Realty Co. Service Group d/b/a             DECLARATORY JUDGMENT
 Premier Group; and Anthony King, individually                    (Non-Jury)
 and as personal representative of Christina King,
 Daniel King and L.K. (a minor child under 18),

                      Defendants.

 _________________________________________

       NOW COMES Covington Specialty Insurance Company (“Covington”), Plaintiff in the

above-styled action, seeking declaratory relief to determine the rights of the parties to an insurance

contract, and shows unto this Court the following:

                                   PRELIMINARY STATEMENT

       Pursuant to 28 U.S.C. §§ 2201, 2202, and Rule 57 of the Federal Rules of Civil Procedure,

Covington seeks a declaratory judgment and adjudication concerning the rights, obligations, and

liabilities of the parties under certain policies of insurance with respect to claims asserted by

Defendant Anthony King, individually and as personal representative of Christina King, Daniel

King and L.K. (a minor child under 18), (“King”) against Defendant The Agent Owned Realty Co.

Service Group d/b/a Premier Group (“Agent Owned Realty” or the “Insured”) in a civil action

captioned, Anthony King, Individually and as Personal Representative of Christina King, Daniel

King and L.K. (a minor child under 18) v. John Doe, Governor Frank Heirs of Etal as property




                                            Page 1 of 11
      2:21-cv-00680-BHH          Date Filed 03/10/21       Entry Number 1       Page 2 of 11




owner, and The Agent Owned Realty Company/Premier Group, Inc., Civil Action No. 2020-CP-

08-00099, pending in the Court of Common Pleas for the Ninth Judicial Circuit, Berkeley County,

South Carolina (the “Underlying Lawsuit”). In the Underlying Lawsuit, King alleges Agent

Owned Realty is liable for a fire (the “Fire”) at a mobile home located at 108 Shady Trail Lane,

St. Stephen, South Carolina, 29479 (the “Home”) King rented and lived in with Christina King,

Daniel King, and L.K. that resulted in injuries to King and Christina’s, Daniel’s, and L.K.’s deaths.

                                PARTIES AND JURISDICTION

       1.      At all times relevant hereto, Covington is a New Hampshire corporation organized

under the laws of New Hampshire with its principal place of business in New Hampshire.

Covington is licensed to conduct business in South Carolina by the South Carolina Department of

Insurance.

       2.      Upon information and belief, Agent Owned Realty is a South Carolina corporation

organized under the laws of South Carolina with its principal place of business in South Carolina.

       3.      Upon information and belief, King is a South Carolina citizen and resident who

lives in Berkeley County.

       4.      There is a real, substantial, and justiciable controversy between the parties

concerning their relationship with respect to insurance coverage. A declaratory judgment will

clarify and settle the parties’ legal relations at issue and will terminate and afford relief from the

uncertainty, insecurity, and controversy giving rise to this proceeding.

       5.      This matter is brought pursuant to the Declaratory Judgment Act, 28 U.S.C. §§

2201 and 2202, and Rule 57 of the Federal Rules of Civil Procedure.




                                            Page 2 of 11
      2:21-cv-00680-BHH          Date Filed 03/10/21         Entry Number 1       Page 3 of 11




          6.    The Court has jurisdiction pursuant to 28 U.S.C. § 1332 because there is complete

diversity of citizenship between Plaintiff and Defendants, and the amount in controversy exceeds

the $75,000.00 jurisdictional requisite as Covington’s potential coverage limits and King’s claims

asserted against the Insured in the Underlying Lawsuit are well in excess of that amount.

          7.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2) because

it is the judicial district where King and the Insured reside per 28 U.S.C. § 1391(c)(1) and (2) and

because it is the judicial district in which a substantial part of the events or omissions giving rise

to the claims against the Insured occurred.

          8.    All of the parties herein are proper parties to this action in that each has an interest

or claims an interest that would be affected by a declaratory judgment.

                                           THE POLICY

          9.    Covington incorporates by reference the preceding paragraphs as if fully set forth

herein.

          10.   Covington issued Policy No. VBA424098, a commercial general liability policy of

insurance, to the Insured with a policy period spanning from October 9, 2016 to October 9, 2017

(the “Policy”). A copy of the Policy is attached as Exhibit A and incorporated herein.

          11.   The Policy contains conditions of coverage and excludes certain risks. All of the

terms, conditions, obligations, and duties under the Policy are incorporated herein by reference.

                                 THE UNDERLYING LAWSUIT

          12.   Covington incorporates by reference the preceding paragraphs as if fully set forth

herein.




                                              Page 3 of 11
      2:21-cv-00680-BHH             Date Filed 03/10/21      Entry Number 1      Page 4 of 11




          13.      On January 13, 2020, King filed a complaint the Underlying Lawsuit against the

Insured and other defendants.

          14.      On January 14, 2020, King filed the operative Amended Complaint in the

Underlying Lawsuit. A copy of the Amended Complaint is attached as Exhibit B and incorporated

herein.

          15.      In the Amended Complaint, King alleges that:

                a. on November 1, 2016, King entered into a one-year lease agreement (the “Lease”)

                   with the defendants to rent the Home, (Am. Compl. ¶ 17, Ex. B);

                b. the Lease provided that the defendants would be responsible for providing all

                   essential services for the Home as dictated by South Carolina Code § 27-40-440

                   and the terms of the Lease, (Am. Compl. ¶ 19);

                c. prior to and upon moving into the Home, King informed the defendants of electrical

                   problems and the inability to open or remove bars on windows and doors, (Am.

                   Compl. ¶ 21);

                d. on an unspecified date, prior to March 2, 2017, the defendants hired an unlicensed

                   electrician to perform repairs, (Am. Compl. ¶ 22);

                e. on an unspecified date, the unlicensed electrician hired by the defendants did not

                   complete the electrical work required in the Home, (Am. Compl. ¶ 23);

                f. on March 2, 2017, an electrical spark ignited the Fire in the Home, (Am. Compl. ¶

                   24); and




                                              Page 4 of 11
      2:21-cv-00680-BHH           Date Filed 03/10/21       Entry Number 1      Page 5 of 11




             g. Christina King, Daniel King, and L.K. were trapped inside the Home because of

                  bars on the windows and doors and perished in the Fire, while King was able to

                  escape with injuries, (Am. Compl. ¶¶ 26–28);

       16.        A copy of the Lease is attached as Exhibit C and incorporated herein.

       17.        The Insured is in the business of real estate sales and property management.

       18.        The Insured entered into a Residential Management Agreement (the “Management

Contract”) with the owner of the Home for September 21, 2016 through September 21, 2017. A

copy of the Management Contract is attached as Exhibit D and incorporated herein.

       19.        Under the terms of the Management Contract, the Home owner gave the Insured

sole and exclusive authority “to rent, lease, manage, collect and receipt for rents and operate the

PREMISES” of the Home. (Management Contract ¶ 1a, Ex. D). The Home owner retained “the

right to make all management decision concerning establishing parameters for new tenants, rental

terms, and capital or repair expenditures in excess of $250.00 in any month[.]” (Management

Contract ¶ 1a).

       20.        King alleges various causes of action against the defendants in the Underlying

Lawsuit, which are styled as “breach of contract”; “wrongful death”; “negligent

misrepresentation”; “negligence”; “loss of consortium”; “discovery”; “attorneys fees”; and

“punitive damages.” (Am. Compl. ¶¶ 29–77).

       21.        King seeks as relief in the Underlying Lawsuit “actual, direct, indirect, special,

resulting and consequential damages” against the Insured and the other defendants, “jointly and

severally, in an amount to be determined,” as well as punitive damages, pre-judgment and post-




                                             Page 5 of 11
      2:21-cv-00680-BHH         Date Filed 03/10/21       Entry Number 1       Page 6 of 11




judgment interest, reasonable attorney’s fees and costs, and any other relief the state court deems

just and proper. (Am. Compl. at 10).

       22.     Agent Owned Realty filed an Answer to the Amended Complaint on April 3, 2020.

A copy of the Agent Owned Realty’s Answer to the Amended Complaint is attached as Exhibit E

and incorporated herein.

       23.     In the Answer to the Amended Complaint, Agent Owned Realty denied the

allegations against it and asserted various affirmative defenses. (See generally Answer to Am.

Compl., Ex. E).

       24.     Covington has issued multiple reservation of rights letters to Agent Owned Realty,

acknowledging receipt of information related to the Underlying Lawsuit, agreeing to defend the

Insured under a full and complete reservation of rights under the terms of the Policy, including the

right to seek a judicial declaration that Covington has no obligation to defend or indemnify the

Insured in the Underlying Lawsuit and to withdraw from the defense.

       25.     Under the reservation of rights letters Covington issued to Agent Owned Realty,

Covington agreed to provide a defense to the Insured in connection with the Underlying Lawsuit

until such time as it can be determined whether the claims alleged against the Insured would be

covered under the Policy.

       26.     On July 2, 2020, the court in the Underlying Case issued a Consent Order

dismissing certain defendants and amending the caption to reflect that the only defendants are

“John Doe, Governor Frank Heirs of Etal as property owner, and The Agent Owned Realty

Company/Premier Group, Inc.” A copy of the July 2, 2020 Order is attached as Exhibit F.




                                           Page 6 of 11
      2:21-cv-00680-BHH         Date Filed 03/10/21       Entry Number 1      Page 7 of 11




          27.   As provided above, Agent Owned Realty has responded to all allegations in the

Underlying Lawsuit and is defending these claims.

          28.   Covington submits that the Policy does not provide coverage for the damages or

relief sought against Agent Owned Realty in the Underlying Lawsuit and therefore Covington has

no duty to defend or indemnify Agent Owned.

                               CLAIM FOR DECLARATORY RELIEF
                                 (Covington’s Coverage Obligation)

          29.   Covington incorporates by reference the preceding paragraphs as if fully set forth

herein.

          30.   A genuine, actual, and justiciable controversy has now arisen and presently exists

between and among the parties to this action concerning the applicable coverage afforded to Agent

Owned Realty under the Policy issued to the Insured for the claims or damages resulting from

King’s allegations in the Underlying Lawsuit.

          31.   This action is ripe for a declaratory judgment pursuant to Rule 57 of the Federal

Rules of Civil Procedure and as authorized by the Declaratory Judgment Act. A final ruling by

this Court will determine the rights and obligations of the parties and will settle the controversy

among them as to whether Agent Owned Realty is entitled to coverage under the Policy for the

claims asserted against it in the Underlying Lawsuit.

          32.   Agent Owned Realty is not entitled to coverage under the Policy for any of the

claims or damages resulting from the allegations in the Underlying Lawsuit because the Policy

contains terms, conditions, and endorsements and exclusions that preclude or exclude coverage for

the claims and damages alleged in the Underlying Lawsuit.




                                           Page 7 of 11
      2:21-cv-00680-BHH        Date Filed 03/10/21       Entry Number 1      Page 8 of 11




       33.     Agent Owned Realty is not entitled to coverage under the Policy for any of the

claims or damages alleged against Agent Owned Realty in the Underlying Lawsuit because those

claims and damages are not covered under the Policy as the allegations against Agent Owned

Realty do not constitute an “occurrence” as defined by the Policy and South Carolina law.

       34.     Notwithstanding the lack of an “occurrence,” Agent Owned Realty is not entitled

to coverage under the Policy for some or all of the claims and damages alleged against Agent

Owned Realty in the Underlying Lawsuit because those claims and damages are expressly

excluded from coverage as bodily injury and property damage “expected or intended from the

standpoint of the insured” are excluded by Exclusion 2(a), “Expected or Intended Injury.”

       35.     Notwithstanding the lack of an “occurrence,” Agent Owned Realty is not entitled

to coverage under the Policy for some or all of the claims and damages alleged against Agent

Owned Realty in the Underlying Lawsuit because those claims and damages are expressly

excluded from coverage as damages arising from a contract are excluded by the Policy’s

“Contractual Liability” exclusion.

       36.     Notwithstanding the lack of an “occurrence,” Agent Owned Realty is not entitled

to coverage under the Policy for some or all of the claims and damages alleged against Agent

Owned Realty in the Underlying Lawsuit because those claims and damages are expressly

excluded from coverage as damage to property operated or managed or for which Agent Owned

Realty acts as agent in any supervisory capacity is excluded by the Policy’s “Real Estate Property

Managed” endorsement.

       37.     Notwithstanding the lack of an “occurrence,” Agent Owned Realty is not entitled

to coverage under the Policy for some or all of the claims and damages alleged against Agent




                                          Page 8 of 11
      2:21-cv-00680-BHH          Date Filed 03/10/21       Entry Number 1       Page 9 of 11




Owned Realty in the Underlying Lawsuit because those claims and damages are expressly

excluded from coverage as damages arising out of any misrepresentation, error or omission by

Agent Owned Realty or any real estate agent or broker who is either employed by Agent Owned

Realty or performing work on behalf of Agent Owned Realty is excluded by the Policy’s “Real

Estate Agents or Brokers Errors or Omission” endorsement.

       38.     Notwithstanding the lack of an “occurrence,” Agent Owned Realty is not entitled

to coverage under the Policy for some or all of the claims and damages alleged against Agent

Owned Realty in the Underlying Lawsuit because those claims and damages are expressly

excluded from coverage as damages arising out of the rendering or failure to render any

professional service are excluded by the Policy’s endorsement for “Contractors – Exclusions and

Limitations Amendatory,” which excludes coverage for “Professional Services.”

       39.     Notwithstanding the lack of coverage pursuant to the terms and conditions of the

Policy, Agent Owned Realty is not entitled to coverage under the Policy for the claims and

damages alleged against Agent Owned Realty in the Underlying Lawsuit because a material

misrepresentation was made by Agent Owned Realty in connection with obtaining the coverage,

specifically, that it obtains certificates of insurance from all property owners confirming insurance.

       40.     Covington requests the Court declare the relative rights, duties, and obligations of

the parties to this action under the Policy for any of the claims and damages alleged in the

Underlying Lawsuit. Covington is entitled to a judgment declaring and adjudging that Agent

Owned Realty is not entitled to coverage under the Policy for any of the claims or damages

resulting from the allegations against it in the Underlying Lawsuit.




                                            Page 9 of 11
     2:21-cv-00680-BHH            Date Filed 03/10/21      Entry Number 1       Page 10 of 11




                                       BINDING INTEREST

          41.    Covington incorporates by reference the preceding paragraphs as if fully set forth

herein.

          42.    Because this is a declaratory judgment action, all of the parties hereto are bound by

the declarations made by the Court as to all of the issues adjudged herein. Covington is entitled to

a declaration to this effect.

                                      PRAYER FOR RELIEF

          45.    WHEREFORE, Covington respectfully prays unto the Court as follows:

                 a.      That a declaratory judgment be entered adjudging and declaring the relative

          rights of the parties to this action concerning the applicable coverage afforded by

          Covington under the Policy issued to Agent Owned Realty for the claims or damages

          resulting from King’s allegations in the Underlying Lawsuit. Specifically, Covington is

          entitled to a judgment declaring and adjudging that it does not have a duty to defend or

          indemnify Agent Owned Realty under the Policy for any of the claims or damages resulting

          from King’s allegations in the Underlying Lawsuit; and for any such other and further relief

          as the Court may deem just and proper.




                                          Signature to follow




                                             Page 10 of 11
     2:21-cv-00680-BHH       Date Filed 03/10/21   Entry Number 1       Page 11 of 11




                                         Respectfully submitted,

                                         HALL BOOTH SMITH, P.C.

                                         /s/Elizabeth F. Wieters______________________
                                         Elizabeth F. Wieters, Esq., Federal Bar No. 12317
                                         Daniel R. Fuerst, Esq., Federal Bar No. 12616
                                         111 Coleman Blvd., Suite 301
                                         Mt. Pleasant, SC 29464
                                         Telephone: (843) 720-3460
                                         Facsimile: (843) 720-3458
                                         ewieters@hallboothsmith.com
                                         dfuerst@hallboothsmith.com

                                         Attorneys for Plaintiff Covington Specialty
                                         Insurance Company

March 10, 2021
Mount Pleasant, South Carolina




                                      Page 11 of 11
